The complaint was properly dismissed, given that plaintiff failed to comply with two court orders despite the fact that the second order clearly warned plaintiff that its action would be dismissed unless it complied. Plaintiffs supplemental discovery response was late and incomplete, its excuse for failing to respond in a timely manner lacks merit, and it has not offered any excuse for those documents that it has still not exchanged. Thus, it can be reasonably inferred that plaintiffs conduct has been willful and contumacious (see Johnson v City of New York, 188 AD2d 302, 303 [1st Dept 1992]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Sweeny, Acosta, Renwick and Manzanet-Daniels, JJ.